Citation Nr: 0913847	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of injury to toes 
of the left foot and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1970.  
His awards include the Purple Heart and the Bronze Star 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the rating decision on appeal also 
denied the Veteran service connection for post-traumatic 
stress disorder (PTSD).  The Veteran initiated an appeal to 
this decision, but after the issuance of the Statement of the 
Case did not perfect the appeal with the submission of a 
substantive appeal.  The record further reveals that the 
Veteran attempted to reopen his claim of entitlement to 
service connection for PTSD and a May 2008 decision reopened 
the claim, but denied the reopened claim on the merits.  The 
issue has not been subsequently prepared or certified for 
appellate review and, consequently, is not before the Board 
at this time.   

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that proceeding has been associated with the 
Veteran's claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection for residuals of injury to toes of the 
left foot, was previously denied by an October 1986 rating 
decision.  The Veteran was informed of this decision 
including his appellate and procedural rights, and did not 
appeal.     

3.  The evidence received since the last prior denial of 
service connection for residuals of injury to toes of the 
left foot does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has not been received for the 
claim of entitlement to service connection for residuals of 
injury to toes of the left foot and, therefore, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in August 2006, prior to the October 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for residuals of injury to 
toes of the left foot.  The RO also explained what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  The notice also 
provided information as to the assignment of disability 
ratings and effective dates.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the August 2006 VCAA notice, the RO noted the prior denial of 
service connection for residuals of injury to toes of the 
left foot and the reasons therefor, noted the requirement 
that new and material evidence was necessary to reopen the 
previously denied claim, and defined the legal standard for 
such evidence by language that comports with the relevant 
regulatory provisions of 38 C.F.R. § 3.156(a).  As such, the 
Board finds that the Veteran has received adequate 
notification pursuant to Kent, supra.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's private and VA treatment records 
are associated with the claims folder.  Nothing indicates 
that the Veteran has identified the existence of any relevant 
evidence that has not been obtained or requested.  

The Board observes that the Veteran identified several 
medical providers and physicians from whom he sought medical 
treatment.  The RO requested these records and obtained 
treatment records from one of the providers.  However, some 
of the addresses submitted by the Veteran were undeliverable.  
In a June 2007 letter, the RO informed the Veteran about the 
undeliverable letters and asked him to submit the correct 
addresses for the identified providers and physicians.  The 
Veteran did not respond to this request and did not provide 
any additional evidence regarding his medical treatment.  The 
Board notes that VA's duty to assist is not a one-way street.  
If the Veteran wishes help, he cannot passively wait for it 
in those circumstances where his actions are essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.

The record reveals that the Veteran has not been afforded a 
VA examination regarding his claim.  However, the Board notes 
that VA has no obligation to provide an exam where new and 
material evidence is not presented or secured to reopen a 
finally adjudicated claim.  38 C.F.R. § 
3.159(c)(4)(i)(C)(iii) (2008).  Therefore, VA is not required 
to provide the Veteran with a VA examination in conjunction 
with his claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	New and Material Evidence

The October 1986 rating decision denied the Veteran service 
connection for residuals of injury to toes of the left foot.  
The RO provided the Veteran with a copy of the rating 
decision and notice of his procedural and appellate rights; 
however, the Veteran did not appeal.  Therefore, the decision 
is final.  38 C.F.R. § 3.104 (2008).

The Veteran submitted another claim of entitlement to service 
connection for residuals of injury to toes of the left foot 
in June 2006.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the Veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The evidence which was of record at the time of the October 
1986 rating decision included the June 1986 VA examination 
report, June 1986 radiographic report, VA clinical records, 
the Veteran's statements, and the service treatment records.  
In the October 1986 rating decision, the RO noted that the 
Veteran was treated for injuries to the left little toe and 
left great toe during service.  However, the RO stated that 
the June 1986 VA examination report only revealed a history 
of shrapnel injury to the left foot with no objective 
findings.  As such, the RO denied the Veteran's claim, in 
essence, because there was no current disability shown on the 
separation examination report or the June 1986 VA examination 
report.  For evidence to be new and material (i.e. relating 
to unestablished facts necessary to substantiate the claim, 
and raising a reasonable possibility of substantiating the 
claim), to reopen the Veteran's claim for service connection 
for residuals of injury to toes of the left foot, the 
evidence must show a current disability.  

Subsequent to the October 1986 decision, additional evidence 
has been received, including VA treatment records, private 
treatment records, hospital records, the Veteran's hearing 
testimony, and the Veteran's statements.  

The Veteran's hearing testimony and statements describe his 
continued complaints of pain including his assertions of 
injuries during service.  However, the testimony and 
statements do not reveal a competent medical diagnosis for 
the toes of the left foot, i.e., the basis for the previous 
denial.  Furthermore, the Veteran's contentions are 
duplicative of the statements previously considered by the RO 
in the October 1986 rating decision.  As such, the Veteran's 
testimony and lay statements are not considered "new and 
material" evidence to reopen the Veteran's claim for service 
connection.  

The VA treatment records show that the Veteran has complained 
of left foot pain and has been fitted with orthopedic 
inserts.  However, these complaints are not pertinent to the 
claim at issue as they do not concern the toes of the left 
foot.  The VA treatment records are negative for any 
references, notations, or documentation with respect to the 
toes of the left foot.  Although the VA treatment records are 
new, they are not considered material as they do not contain 
evidence revealing residuals of an injury to the toes of the 
left foot or a current disability. 

The private treatment records dated from 1985 to 2004 do not 
contain any references, notations, or documentation related 
to the toes of the left foot.  Although the private treatment 
records are new, they are not material as there is no 
evidence of any disability or residuals of an injury to the 
toes of the left foot.  

The private hospital records are also absent any notations, 
references, or documentation related to the toes of the left 
foot.  The Board notes that the November 1995 hospital 
discharge summary reveals that the Veteran underwent surgery 
to repair his left Achilles tendon.  The summary lists pre-
operative and post-operative diagnoses of left Achilles 
tendon rupture.  However, the diagnosis of left Achilles 
tendon is not relevant to the Veteran's claim to reopen as 
the diagnosis does not pertain to the toes of the left foot.  
As such, the hospital records are not considered new and 
material evidence to reopen the Veteran's claim for service 
connection because there is no indication of a current 
disability or residuals of an injury to the toes of the left 
foot.  

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for residuals of injury to the toes of the left 
foot was not previously submitted to agency decision makers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a).  Inasmuch as new and material evidence adequate 
to reopen the previously denied claim has not been received, 
the Board does not have jurisdiction to consider the claim or 
to order additional development.  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996).  The claim is therefore denied.


ORDER

New and material evidence has not been submitted and the 
claim to reopen service connection for residuals of injury to 
toes of the left foot is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


